Title: To George Washington from Henry Laurens, 7 February 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 7th febry 1778.

I had the honour of presenting in due course Your Excellency’s favours of 31st Ulto & 3d Inst. to Congress—the former, which introduced

Genl Foreman’s Memorial on Salt Works remains unconsidered & no day appointed. the latter was sent immediately to the Board of Treasury.
I have at present no other Commands from Congress but to transmit—An Act of the 5th Inst. adopting a plan for filling the Office of Quarter Master general in the Army.
Another Act of the same date for the trial of the General Officers who were in the Northern department when Tyconderoga & Mount Independence were evacuated. these Your Excellency will find under the present Cover.
the 14th Inst. I transmitted an Act of Congress & divers other papers relative to Baron Stuben—it may not be improper to intimate, that the Baron arrived at York two days ago & intends waiting on Your Excellency Some Six or eight days hence.
P.M. Since writing as above Congress have passed a Resolve directing the Committee at Camp to “consult with Your Excellency,” & “Report to Congress the proper Officers for filling the several departments of the quarter Master general.” by which I presume is to be understood to recommend or to nominate proper persons to be appointed for the several departments—the Secretary has sent me only one Copy of the Act which I have transmitted to the Committee who will lay it before Your Excellency.
Congress have consented that Lieutt Colo. Flueri shall follow the Marquis de la fayette on his intended expedition into Canada, having been assured that he had first obtained Your Excellency’s permission. I have the honour to be with Sincere Regard & Esteem &ca.
